Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is the response to amendment filed for application 16/050872.	
Claims 86-90 ae currently pending and have been fully considered.
Claims 1-85 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 86-90 are rejected under 35 U.5.C. 103 as being unpatentable over VALENTINE (USPGPUB 2005/0160663) in view of and JORDAN (USPGPUB 2006/0201056) and PEDERSEN (U.S. 6461497).
Regarding claim 86, VALENTINE teaches cleaner burning diesel fuel.
VALENTINE teaches an improved diesel fuel based on a blend of biodiesel and ultra-low sulfur diesel fuel, particularly with a fuel additive containing a concentrate containing fuel borne catalyst.
VALENTINE teaches in paragraphs 12 that a principal component, is the ultra-low sulfur diesel fuel which is also low aromatic (LA ULSD fuel). The LA ULSD fuel is taught to comprise in volume percent less than 10% aromatics.
VALENTINE teaches in the Table on page 1 examples in which LA ULSD fuel is combined with FBC and 20% biodiesel. VALENTINE teaches in paragraph 32 and the Table on page 4 that unless stated, the percentages are in weight and the blend is LA ULSD fuel combined with FBC
VALENTINE teaches in paragraph 13 that the amount of biodiesel ranges from 1-35 wt%.

However, JORDAN (USPGPUB 2006/0201056) teaches a method for decreasing the emissions of a fuel that comprises biodiesel.
JORDAN teaches in paragraph 7 that the biodiesel may be blended with petroleum diesel fuel such as B20 which is 20% biodiesel and 80% petroleum diesel.  JORDAN teaches in paragraph 10 that fuel additive is added to reduce emissions, JORDAN teaches that 2-ethylhexyl nitrate may be added, JORDAN teaches in Table 1 that B20 with additives can cause a hydrocarbon emissions of -33%, carbon monoxide emission of -19%, and a NO emission of -5%.
It would be well within one of ordinary skill in the art to add the additive taught in JORDAN to the diesel fuel compositions in VALENTINE to further decrease emissions.
JORDAN teaches in paragraph 11 that the amount of 2-ethylhexylnitrate used is from about 1 ppm to 5000 ppm. The presently claimed range of 0.060 to 0.350 vol% is 600 to 3500 ppm.
Wherein the claimed ranges overlap, a prima facie case of obviousness exists.

The specifications include:
A sulfur content of less than at least 15 ppmw
Less than 10% volume aromatics
A natural cetane number of greater than 47
An API of 35-40
Flash point of greater than 180°F
A Viscosity at 40°C of less than 10
And an initial boiling point of at least 350°F.
T10 of >440°F 
T50 of >490°F 
T90 of >560 F 
An end point of <640F
VALENTINE is silent to the amount of polycyclic aromatic content and nitrogen content However, PEDERSEN teaches the specifications for low-sulfur number 2 diesel fuel.
The specifications are taught in the abstract and Table 1 and include:
A sulfur content of less than at least 500 ppmw 

A polycyclic aromatic content of no greater than 15 w%
A nitrogen content of less than 10 ppmw 
A natural cetane number of at least 48 
An API of 33-39
Flash point of greater than 130°F
A Viscosity at 40°C of 2.0-4.1
And an initial boiling point of 340 -420°F
T10 of 440-490°F
T50 of 470-560°F
T90 of 550-610°F
An end point of 580-660°F
The specifications for low sulfur no 2 diesel fuel significantly overlaps with the LA ULSD fuel that is in VALENTINE and the properties that are claimed in current claim 86.
It would be obvious to one of ordinary skill in the art to use a LA ULSD fuel that also meet the specifications of low-sulfur number 2 diesel fuel for nitrogen content of less than 10 ppmw and polycyclic aromatic content of no greater than 15 w%.

VALENTINE does not explicitly teach that the blend of biodiesel and LA ULSD fuel with a fuel additive comprise 1-20% aromatics.
However, VALENTINE teaches that the biodiesel in paragraphs 13-16 comprise fatty acid esters such as lower alkyl esters. The biodiesel would not be expected to comprise aromatics as lower alkyl esters and not aromatic. VALENTINE also teaches that the amount of aromatics present in the LA ULSD fuel is less than 10 vol%.
One of ordinary skill in the art would expect the blend of biodiesel an LA ULSD fuel would have an amount of aromatics that is less than 10 vol% (fuel mixture comprises 1-20 vol% aromatics).
It is noted that the present claims are directed toward a comparison between a biodiesel fuel mixture comprising biodiesel and base petroleum diesel fuel and 2-EHN compared to the base petroleum diesel fuel.  
Regarding claims 87-89, VALENTINE teaches in paragraph 35 in an example in which overall emission of CO were decreased by 63 percent.
VALENTINE teaches in paragraph 35 in an example in which overall emissions of hydrocarbon were decreased by 66 percent.

VALENTINE also generally teaches in paragraph 18 that the blend leads to a decrease in emissions such as NOx, particulates, hydrocarbons and carbon monoxide. VALENTINE further leads to a 4% or more reduction in NOx and a particulate reduction of at least 25% or more.
JORDAN teaches in Table 1 that R20 with additives can cause a hydrocarbon emissions of -33%, carbon monoxide emission of -19%, and a NO emission of -5%.
In regards to the decrease of emissions such as hydrocarbon emissions, wherein the general conditions are known, optimization or workable ranges involve only routine experimentation. See In re Aller, 2210 F.2d 454, 456, 105 USPQ233, 235 (CCPA 1955).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical; "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; See In re Aller, 220 F.2d 454, 456, 105 USPQ233, 235 (CCPA 1955).

Furthermore, JORDAN teaches an example in TABLE 1 and paragraph 26 that B20 with additive results in a decrease in emissions of about -18% when compared to conventional diesel.  
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant's arguments filed 09/04/2020 have been fully considered but they are not persuasive.
Applicant argues that the prior art such as JORDAN does not teach that 2-EHN reduces emissions and that examiner mischaracterizes the teachings of JORDAN.  Applicant bases this on the fact that JORDAN teaches examples with the use of DTBP (di-tert-butyl-peroxide).
2-EHN added alongside an ignition accelerator such as DTBP.  [Paras 11 and 40]  JORDAN explicitly teaches a combination of DTBP and 2-EHN may be used to lower emissions.
Applicant further argues that JORDAN teaches the additive maybe used from a wide range.
Applicant further argues that following the teachings of JORDAN, one of ordinary skill in the art would try an amount of 2-EHN similar to the amount of DTBP used in the examples taught in JORDAN.
This is not persuasive as JORDAN explicitly teaches that if the additive comprises 2-EHN, the additive may comprise 0.025 to approximately 19 g per gallon of diesel fuel.  [Para 125]   JORDAN further teaches that the additive may comprise sufficient 2-EHN to provide approximately 1 ppm to 5000 ppm in the fuel and more preferably 5 ppm to 3000 ppm.  [Para 126]
JORDAN explicitly teaches an embodiment in which the amount of 2-EHN is explicitly stated.  

JORDAN does teach the effect on emissions of an additive that comprises 2-EHN on a fuel that comprises biodiesel.
However, the present claims are directed toward a comparison between a biodiesel fuel mixture comprising biodiesel and base petroleum diesel fuel and 2-EHN compared to the base petroleum diesel fuel.  
VALENTINE teaches the effects of biodiesel on diesel with a fuel borne catalyst (FBC).  VALENTINE teaches a comparison of typical LA ULSD with FBC and 20% biodiesel compared to typical no2 diesel and preferred LA ULSD.  [Para 34]
VALENTINE teaches an example in which overall emission of CO were decreased by 63 percent.  [Para 35]
VALENTINE teaches an example in which overall emissions of hydrocarbon were decreased by 66 percent.  [Para 35]
VALENTINE teaches in an example in which overall emissions of NOx were decreased by 9 percent.  [Para 35]
VALENTINE also generally teaches that the blend leads to a decrease in emissions such as NOx, particulates, hydrocarbons and carbon monoxide. 
JORDAN teaches in Table 1 that B20 with additives can cause a hydrocarbon emissions of -33%, carbon monoxide emission of -19%, and a NO emission of -5% when compared to conventional diesel.
Applicant argues unexpected results in regards to the combination of base fuel, biodiesel (including a combination of 2 biodiesel) and 2-EHN (2-ethylhexyl nitrate). Applicant’s argument is based on the showing in Table 1 in the declaration filed 09/04/2020 that a range of 2-EHN outside the claimed ranges (0.50 and 1.0) lead to an increase in PM.
It is noted that the only comparison between ranges outside of 2-EHN effect on THC and CO are wherein there is no 2-EHN present but with 2 biodiesel in combination.
One of ordinary skill in the art would conclude that 2-EHN is important in reducing emissions.
It is noted that the table leaves the effect on THC and CO empty for 0.50 and 1.0 of 2-EHN empty.
It is not clear that the amounts would not be obvious as a result of optimization to result in a decreased amount of PM, THC and CO emissions.
in re Hiii284 F.2d 955, 128 USPQ 197 (CCPA 1960).
VALENTINE also generally teaches in paragraph 18 that the blend leads to a decrease in emissions such as NOx, particulates, hydrocarbons and carbon monoxide. VALENTINE further leads to a 4% or more reduction in NOx and a particulate reduction of at least 25% or more.
The present claims are directed toward a combination that may comprise other additives.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HESS et al. (pp 1749-1754) teach in Table 2 on page 1752 B20 4- 2-ethylhexyl nitrate and the effects it have on NOx levels. HESS et al. teach in the second column of the experimental section on page 1751 that B20 stands for a biodiesel blend that comprises a composition of 80% petrodiesel and 20% .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771